DETAILED ACTION

This office action is in response to the application filed on 09/16/2020.  Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawings submitted on 09/16/2020 are objected to the unlabeled rectangular box(es) shown in the drawings Fig. 1-2 and 4 should be provided with descriptive text labels.    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 10-12, 15 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ohkuri (US Patent or PG Pub. No. 20060012428, hereinafter ‘428).
Claim 1, ‘428 teaches a method for setting a dead time between the opening of a first switching element (e.g., 201) of a half bridge and the closing of a second switching element (e.g., 202) of the half bridge (e.g., see Fig. 3-13), the method comprising: 
reducing the dead time of a switching cycle relative to the dead time of a preceding switching cycle (e.g., when ST1 restart after ST7 output being NO, see Fig. 8), and ascertaining (e.g., ST1, ST4) a temperature of at least one of the switching elements (e.g., see Fig. 8); 
wherein the steps of reducing the dead time and ascertaining the temperature are repeated for subsequent switching cycles until a critical dead time (e.g., the minimum Dead-Time in ST5) at which a stop condition is satisfied that depends on the temperature ascertained is reached (e.g., YES at ST5 when the cycles repeat ST1-ST4-ST5-ST6-ST7-ST…, see Fig. 8); and 
wherein the dead time is set in the light of the critical dead time (e.g., ST5, see Fig. 8). 
Claim 5, ‘428 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the stop condition involves the ascertained temperature exceeding a predefined temperature threshold value (e.g., Ta, Tb at ST1, ST4, see Fig. 8, 9A).  
Claim 6, ‘428 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the stop condition depends on a change in the ascertained temperature after at least one switching cycle (e.g., when current cycle ST5 being YES and previous cycle ST5 being No, see Fig. 8).  
Claim 7, ‘428 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the stop condition involves a gradient of the ascertained temperature exceeding a predefined threshold value (e.g., the temperature range between Ta, Tb, see Fig. 8, 9A, 9B).  
Claim 8, ‘428 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the setting of the dead time is performed successively for all of the half bridges of an inverter (e.g., the dual H-Bridges converter Vbb to switched AC, see Fig. 6-7), wherein in each case a first dead time between the opening of the first switching element  of the respective half bridge and the closing of the second switching element of the respective half bridge  is set and a second dead time between the opening of the second switching element of the respective half bridge  and the closing of the first switching element of the respective half bridge is set (e.g., the corresponding dead time is inserted each time the respective gate control signal level changed, see Fig. 4-5 and 6-7).  
Claim 10, ‘428 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the half bridge is an element of an inverter (e.g., the dual H-Bridges converter Vbb to switched AC, see Fig. 6-7), wherein the setting of the dead time takes place during a switch-on procedure of the inverter and/or during a switch-off procedure of the inverter (e.g., the corresponding dead time is inserted each time the respective gate control signal level changed, and inserted at the time one of the switch of the respective H-bridge setting for switch-on while the another switch of the H-bridge setting for switch-off, see Fig. 4-5 and 6-7).  
Claim 11, ‘428 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the ascertainment of the temperature of the at least one of the switching elements takes place during the dead time (e.g., the ascertainment of the temperature of 205 including during the dead time, see [0069][0071], Fig. 9).  
Claim 12, ‘428 teaches a device  for setting a dead time between the opening of a first switching element of a half bridge and the closing of a second switching element of the half bridge (e.g., see Fig. 2-13), the device comprising: 
a control device (e.g., 10) configured to drive the half bridge in such a way that the second switching element of the half bridge is closed after a dead time following the opening of the first switching element (e.g., see Fig. 7); and 
a temperature ascertainment device (e.g., 205, or 207) that is designed to ascertain a temperature of at least one of the switching elements (e.g., see Fig. 6, 11); 
wherein the control device  is designed to reduce the dead time of a switching cycle relative to the dead time of a preceding switching cycle (e.g., when ST1 restart after ST7 output being NO, see Fig. 8), wherein the temperature ascertainment device (12) is designed, following the reduction of the dead time (e.g., ST6 of previous cycle, see Fig. 8), to ascertain the temperature of at least one of the switching elements, wherein the control device and the temperature ascertainment device (e.g., ST4) are designed to repeat the reduction of the dead time and the ascertainment of the temperature for subsequent switching cycles until a critical dead time is reached at which a stop condition (e.g., the minimum Dead-Time in ST5) is satisfied that depends on the ascertained temperature (e.g., when the cycles repeat ST1-ST4-ST5-ST6-ST7-ST… , see Fig. 8); and 
wherein the control device (11) is designed to set the dead time in the light of the critical dead time (e.g., ST5, see Fig. 8).   
Claim 15, ‘428 teaches an inverter (e.g., the dual H-Bridges converter Vbb to switched AC, see Fig. 6-7) with a plurality of half bridges (e.g., 20) each of which comprises two switching elements and a device (e.g., 10, 205) as claimed in claim 11 for setting dead times between the opening and the closing of respective switching elements of the half bridges (e.g., see discussion of corresponding prior art teachings in claim 11 rejection above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 2-3, 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ohkuri (US Patent or PG Pub. No. 20060012428, hereinafter ‘428), in view of SCHULER (CN103033275A, hereinafter SCHULER).
Claims 2, 13, ‘428 teaches the limitations of claims 1 and 12 as discussed above.  ‘428 does not explicitly disclose that wherein ascertaining the temperature comprises a measurement of currents, voltages, or both currents and voltages at outputs of the respective switching element.  
SCHULER discloses a method and device for determining temperature of semiconductor switch wherein ascertaining the temperature comprises a measurement of currents, voltages, or both currents and voltages at outputs of the respective switching element (e.g., see Abstract; Fig. 1-3).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the device and method for setting a dead time to include the method and device for determining temperature of semiconductor switch as disclosed in SCHULER, because it is capable to determine the temperature of the semiconductor switch high dynamically (e.g., see Abstract).
Claims 3 and 14, ‘428 teaches the limitations of claims 2 and 13 as discussed above.  ‘428 does not explicitly disclose that wherein the temperature of the switching element is determined based on the measured currents and voltages and of a predefined characteristic curve of the respective switching element (e.g., see Fig. 1-3). 
SCHULER further discloses that wherein the temperature of the switching element is determined based on the measured currents and voltages (e.g., UGE, IC) and of a predefined characteristic curve (e.g., see the curves in Fig. 2-3) of the respective switching element (e.g., see Abstract; Fig. 1-3). 
SCHULER reads the same obviousness as discussed in claims 2 and 13 rejection above.
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 4, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the setting of the dead time occurs by adding a predefined safety buffer time to the critical dead time.  
For claim 9, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the half bridge is an element of a drive machine, and wherein the drive machine is operated at zero load while the dead time is set.  
Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838